I concur in the result reached by the majority. I cannot agree, however, that the record justifies this court's interpretation of the will. My reason is that a trial was had, evidence was introduced, and we do not have before us the statement of the trial proceedings. Without the statement of facts, we are unable to ascertain just what evidence was introduced. As has been stated in many of our opinions, the pleadings may have been amended, stipulations may have been entered into relative to the facts, and inadmissible evidence may have been introduced without objection.
In the case at bar, a supplemental transcript contains what purports to be petitioner's exhibits 1, 2, and 3, being a real-estate contract, purchaser's assignment of real-estate contract and deed, and an escrow agreement relating to the contract. These, of course, could not be considered because they were not attached to, or made a part of any statement of facts as provided for by Rule of Supreme Court 9 (4), 18 Wash. 2d 11-a. More than ninety days have expired since the time of the entry of the final order in this case, and no statement of facts has been filed in the office of the clerk of the superior court of King county as required by Rule of Supreme Court 9(1), 18 Wash. 2d 9
-a. The requirement to *Page 538 
which I have just referred limits us to a consideration of the decree alone. Many cases from this court could be cited in proof of the statement just made. I call attention to but one, and that is Black v. Porter, 31 Wash. 2d 664, 198 P.2d 670. That case was in equity, and the statement of facts was not filed within the ninety-day period. The opinion called attention to the rule and stated:
"This rule is mandatory, and the filing of a statement of facts within the ninety-day period, as required by the rule, is jurisdictional. [Citing cases.]
"We have repeatedly declared that, if a statement of facts be filed after the time prescribed by Rule 9(1), the statement will be stricken." [Citing cases.]
We then held:
"The question of the sufficiency of the complaint, raised by the demurrer, cannot be considered, for the reason that without a statement of facts this court has no means of knowing what transpired at the trial by way of amendments to the pleadings or by admissions or stipulations made by the parties. For aught we know, the pleadings may have been amended in the progress of the trial, and facts in support of the decree may have been testified to either by appellant's own witnesses or by respondents without objection. Mattice v. Dunden, 193 Wash. 447, 75 P.2d 1014;Peoples Bank  Trust Co. v. Carlson, 195 Wash. 285,80 P.2d 812; Terhune v. Miltenberger, 199 Wash. 317, 91 P.2d 566.
"Appellant's challenge to the sufficiency of the evidence cannot be considered, for the reason that, in the absence of a statement of facts, the evidence is not before us.
"The trial court made no findings of fact, nor was it required to do so, this being an equity case.
"Where no findings of fact or statement of facts is before this court, it will be presumed that the evidence supports the judgment or decree of the trial court. Peoples Bank  Trust Co.v. Carlson, supra, and cases therein cited; Terhune v.Miltenberger, supra; Jeschke v. Jeschke, 16 Wash. 2d 617,134 P.2d 464; Nash v. Nash, supra [23 Wash. 2d 448,161 P.2d 326].
"In the absence of a statement of facts, the questions presented by appellant cannot be reviewed by this court." *Page 539 
The decree in the cited case is so entirely like the one in the case at bar, that I set out its pertinent portions:
"The above entitled action having come on regularly for trial on December 22, 1947, plaintiffs being present and represented by their attorney, M.M. Pixley, the defendant Marriam Porter, being present and represented by her attorney, T.P. Ulvestad, the defendant Robert L. Porter, being in default and default having been duly and regularly entered against him, and the witnesses having been sworn and having testified, and evidence having been introduced both oral and documentary, and the Court having found that, subsequent to the commencement of this action, the plaintiff, Leslie E. Black, has in writing assigned and transferred to Ethel Black all his interest in and to this cause of action, and that the plaintiff, Ethel Black, has an enforceable contract under which she is entitled to acquire as her separate estate, all right, title and interest of defendants in and to the real property hereinafter described, in the manner hereinafter directed, and is entitled to specific performance of said contract, and the Court having orally announced its decision, and being fully advised in the premises, it is; ORDERED, ADJUDGED and DECREED as follows:
"That plaintiffs are husband and wife, their marriage having occurred on July 26, 1940. That the defendants are husband and wife, their marriage having occurred on February 21, 1942.
"That defendants shall forthwith make, execute and deliver to Ethel Black a bargain and sale deed, conveying to Ethel Black the following described real property in King County, Washington, to-wit: [Describing property.]
"That upon delivery of said deed so executed, the plaintiff, Ethel Black, shall credit and endorse the sum of $933.50 toward the partial satisfaction of a judgment entered this date in her favor against defendants in Cause No. 381038 in this Court, said sum being $598.50 invested in said property by defendants and $335.00 for the use and occupancy of said property by plaintiffs.
"The Court hereby reserves jurisdiction for all purposes concerning the vesting of title to said property in Ethel Black, including jurisdiction to appoint a commissioner to execute said deed if, for any reason, defendants cannot be compelled to do so, or to make and enter a supplemental decree vesting said title in Ethel Black.
"That at the time of the commencement of this action on January 31, 1947 plaintiffs filed a notice of the pendency of *Page 540 
this action in the Auditor's Office of King County, Washington, under Auditor's File No. 3653342, by reason whereof this decree is also binding upon all persons having acquired any right, title or interest in or to the real property prior to the filing of said lis pendens.
"That neither party hereto recover costs from the other.
"DONE IN OPEN COURT this 9 day of January, 1948.
                                     [Signed] J.T. RONALD JUDGE."
In addition, the decision of this court is based upon grounds other than those proposed by the pleadings or urged by the parties to this action. The contention of the respondent was and is that the real-estate contract owned by decedent at the time of his death was real property. No mention has been made in any of the proceedings before us that the will should be construed other than as mentioned in the judgment of the trial court.
The judgment should be affirmed as entered by the trial court.